DETAILED ACTION
Claims 1-4, 8-13 and 21-22 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/818859 filed on 3/15/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Lee et al Reference (US 2020/0053359 A1) and the Lim et al Reference (US 2014/0105284 A1).
Lee relates to decoding an indicator indicating whether or not partition information of a current block is derived from partition information of a corresponding block of the current block, obtaining the partition information of the current block based on the decoded indicator, and partitioning the current block based on the obtained partition information (see Lee Abstract).
Lim teaches a predictor, a subtracting unit, a transformer, a quantizer and an encoder. The predictor is configured to predict a current block by using a plurality of prediction unit types and generate one or more predicted blocks. The subtracting unit is configured to generate a residual block by the subtracting the predicted blocks from the current block. The transformer is configured to generate a frequency transform block by transforming the residual block. The quantizer is configured to generate a quantized frequency transform block by quantizing the frequency transform block. And the encoder is configured to encode the quantized frequency transform block into a bitstream. When the quantized frequency transform block for one of the prediction unit types has all zero coefficients, the predictor is configured to terminate predicting the current block by using the remainder of the prediction unit types and to determine the prediction unit type with said all zero coefficients as the prediction unit type for the current block (see Lim Abstract).

The following is an examiner's statement of reasons for allowance: neither Lee, Lim, nor other relevant art or combination of relevant art, teaches a n image decoding method comprising: obtaining a plurality of largest coding units by splitting a current image based on a size information of a largest coding unit; obtaining one or more coding units comprising a current coding unit, by hierarchically splitting at least one largest coding unit among the plurality of largest coding units, based on a split shape mode; based on a prediction mode of the current coding unit being an inter mode, obtaining, from a bitstream, a first coded block flag indicating whether the current coding unit comprises one or more non-zero significant transform coefficients; based on the first coded block flag indicating that the current coding unit comprises one or more non-zero significant transform coefficients, identifying whether at least one of a height and a width of the current coding unit is greater than a predetermined size; based on whether the at least one of the height and the width of the current coding unit is greater than the predetermined size, obtaining at least one transform unit included in the current coding unit; based on the at least one of the height and the width of the current coding unit being greater than the predetermined size, obtaining a second coded block flag from the bitstream, the second coded block flag indicating whether a block of a luma component included in the at least one transform unit comprises one or more non-zero significant transform coefficients; 2PRELIMINARY AMENDMENTAttorney Docket No.: Q252843 Appln. No.: 17/475,832 based on the height and the width of the current coding unit being less than or equal to the predetermined size, identifying that the second coded block flag indicates that the block of the luma component included in the at least one transform unit comprises one or more non-zero significant transform coefficients; obtaining a residual signal of the block of the luma component included in the at least one transform unit, based on the second coded block flag; reconstructing the current coding unit based on the residual signal; and reconstructing the current image comprising the current coding unit, based on the reconstructed current coding unit, wherein the split shape mode indicates at least one of whether to perform splitting, a split direction, or a split type, and wherein the split type corresponds to one of binary splitting, tri splitting, and quad splitting.

The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claim 1 is allowable by the addition of the limitations. Claims 2-4, 8-13 and 21-22 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/Primary Examiner, Art Unit 2483